UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6823



JAMES DEVON POWELL,

                                                Plaintiff - Appellant,


          versus


LIEUTENANT   SCOTT   PARKER;   PAT   RIDGEWAY,
Officer; MIDDLESEX TOWNSHIP; J. P. BARNES;
THOMAS APGAR; STEVE STANCIL; DERL LAND; NASH
COUNTY SHERIFF'S DEPARTMENT, Unknown Officers,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (CA-03-900-5-FL)


Submitted:   August 12, 2004                 Decided:   August 19, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Devon Powell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James Devon Powell appeals the district court’s order

dismissing his 42 U.S.C. §§ 1983, 1985 (2000) complaint as filed

beyond the applicable statute of limitations. We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.    See Powell v. Parker,

No. CA-03-900-5-FL (E.D.N.C. filed Apr. 19, 2004 & entered Apr. 20,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -